Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 1-6, 8, 10-17 & 21-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly amended claims 1-6, 8, 10-17 & 21-36 are drawn to a hair styling composition comprising a “cationically modified polygalactomannan [that] is selected from the group consisting of cassia hydroxypropyl trimonium chloride, guar hydroxypropyl trimonium chloride and combinations thereof”. However, Applicant elected cationic fenugreek gum without traverse as the cationically modified polygalactomannan in the election filed on 16 March 2022. Accordingly, claims 1-6, 8, 10-17 & 21-36 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Status
Applicant’s election in the response filed 09 September 2022 are acknowledged. 
Claims 1-6, 8, 10-18 & 20-36 are pending. 
Claims 7, 9 & 19 are cancelled. 
Claims 1, 4, 5, 8, 13, 15, 18, 20 & 36 are amended. 
Claims 1-6, 8, 10-17 & 21-36 are withdrawn. 
Claims 18 & 20 are under consideration.

Examination on the merits is extended to the extent of the following species:
Type composition- Aerosol mousse;
At least one cationically modified polygalactomannan- cationically modified polygalactomannan derived from cationic fenugreek gum;
At least one cosmetic ingredient-caprylyl glycol and tricarballylic acid;
At least one quaternary ammonium compound- polyquaternium-55; and
At least one copolymer -polyimide- 1

Withdrawn Objections/Rejections
The objection to and rejection of claim 9 under 35 USC 103(a) is withdrawn due to cancellation of the claim. 
The objection to claims 4, 13, 15 & 18 is withdrawn due to amendments which correct unnecessarily verbose claim language and grammatical errors.
The objection to claims 20 and 36 is withdrawn due to amendments to recite indicators of Markush language.
The rejection of claims 4 & 5 under 35 USC 112(b) is withdrawn due to amendments which recite “at least one cationically modified polygalactomannan…” 
The rejection of claims 7 and 19 under 35 USC 103(a) is withdrawn due to cancellation of the claims.
The rejection of claims 1, 4, 5, 11-15 under 35 U.S.C. 103 over Yamamoto and Bassi; claim 11 under 35 U.S.C. 103 over Yamamoto and Bassi and further in view of Fujii and Kaneda; claims 8 and 10 under 35 U.S.C. 103 over Yamamoto and Bassi and further in view of Snyder and Alwattari; and claim 36 under 35 U.S.C. 103 over Yamamoto and Bassi and further in view of Fujii, Kaneda, Snyder and Alwattari is withdrawn due to amendments which require the cationically modified polygalactomannan be selected from the group consisting of cassia hydroxypropyl trimonium chloride, guar hydroxypropyl trimonium chloride and combinations thereof.
The rejection of claim 18 under 35 U.S.C. 103 over Yamamoto and Bassi is withdrawn due to amendments which require inclusion of “(iii) about 0.1 wt. % to about 10 wt. % of at least one quaternary ammonium compound”.
The rejection of claim 20 under 35 U.S.C. 103 over Yamamoto and Bassi, and further in view of Snyder and Alwattari is withdrawn due to claim 18 amendments which require inclusion of “(iii) about 0.1 wt. % to about 10 wt. % of at least one quaternary ammonium compound”.

New & Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP2012126805; previously cited), Bassi (WO2014/027120; previously cited), Fujii (JP-2007091968; previously cited) and Kaneda (JP-2017210416; Published: 2017-11-30; previously cited).
	* All references refer to the English language translation.
With regard to claim 18, and the elected species, Yamamoto teaches a skin cleansing composition that can be applied to the scalp which may be an aerosol foam (i.e. mousse; pg. 3). Yamamoto exemplifies topical body shampoos, hand soaps and face washes (pg. 3-6).Yamamoto teaches, exemplifies and claims the compositions of their invention comprise 0.001 to 5% of cationized fenugreek gum (Yamamoto’s claims-pg. 6; Examples- pg. 4-5; pg. 2). Yamamoto teaches and exemplifies in the body shampoo hand soap, and face wash examples inclusion of propylene glycol and 1,3-butylene glycol in an amount of 5.0, 5.0, 10.0% respectively (i.e. at least one cosmetic ingredient that is a moisturizer; pg. 3-5). Yamamoto teaches inclusion of moisturizing ingredients and sequestering agents (pg. 3).  Yamamoto in Examples 11 and 13 teaches inclusion of acrylamide-acrylic acid polymers (pg. 4 & 5). Yamamoto teaches the foam may be an aerosol foam, pump foam, or a squeeze foam (pg. 3).
Yamamoto does not teach the molecular weight of the cationic fenugreek gum or inclusion of about 0.1 wt. % to about 10 wt. % of at least one quaternary ammonium compound, polyquaternium-55, caprylyl glycol and tricarballylic acid.
In the same field of invention of cosmetic compositions used in cleansing, including skin conditioners, shampoos, shampoos, “cleansing soaps and bars and other products for similar applications”, Bassi teaches personal care and household care compositions comprising a conditioner and rheology modifier based on a cationic galactomannan (abstract; pg. 19, ll. 10-16). Bassi teaches the galactomannan suitable for obtaining the cationic derivative of the invention has a weight average molecular weight (Mw) typically of between 50,000 and 3,000,000 Dalton (i.e. 50-3,000 KDa; pg. 10, ll. 25-end). Bassi in Example 9 exemplifies a cationic fenugreek as the cationic galactomannan of their invention (Bassi’s Example 9- pg. 25). Bassi teaches the cationic galactomannans of their invention are made using reaction with (3-chloro-2-hydroxypropyl)trimethyl ammonium chloride, or with (2,3-epoxypropyl) trimethyl ammonium chloride (i.e. Bassi’s cationically modified fenugreek is a quaternized/cationized fenugreek; pg. 5, ll. 20-30). Bassi teaches the compositions of their invention may contain foaming agents (pg. 20, ll. 1-15).
In the same field of invention of skin cleansing products, Fujii teaches a foam cleaning agent which may be facial cleanser, body soap, hand soap, shampoo which forms a foam when discharged from a non-aerosol container (pg. 1 & 4). Fujii teaches the foam cleaning composition of their invention may contain a polyhydric alcohol, which may be 1,2-octanediol (i.e. caprylyl glycol), 1,3-butylene glycol and propylene glycol, and the like, in order to suppress a feeling of sticking after towel drying and to impart a moderate moist feeling (pg. 4). Fujii teaches one polyhydric alcohol can be used alone, or two or more can be used in appropriate combination (pg. 4). “The content of the polyhydric alcohol is not particularly limited as long as the effect of the present invention is exhibited, but usually 3% by weight in the composition from the viewpoint of suppressing the feeling of sticking after towel drying and imparting a moderate moist feeling. The above is preferable, and more preferably 5% by weight or more. Moreover, from a viewpoint of suppressing the irritation | stimulation to skin and the sticky feeling after washing | cleaning, 20 weight% or less is preferable, More preferably, it is 15 weight% or less. Accordingly, the content of the polyhydric alcohol is preferably 3 to 20% by weight, more preferably 5 to 15% by weight” (pg. 4). Fujii teaches inclusion of polyquaternium-55 (i.e. vinyl-pyrrolidone / dimethylaminopropyl-methacrylamide / lauryldimethylaminopropyl methacrylamide copolymer) as the copolymer suitable for inclusion in their invention in an amount of that “is not particularly limited as long as the effect of the present invention is exerted, but usually 0.01% by weight or more is preferable in the composition from the viewpoint of obtaining a stable fine foam quality. Preferably it is 0.1 weight% or more. Moreover, from a viewpoint of suppressing the sticky feeling after washing | cleaning and suppressing a clogging of the porous membrane inside a foam discharge container, 2 weight% or less is preferable, More preferably, it is 1 weight% or less. From these, the content of the copolymer is preferably 0.01 to 2% by weight, more preferably 0.1 to 1% by weight” (pg. 4).
In the same field of liquid skin cleansers, Kaneda teaches liquid skin cleansers having good foam quality and foam retention (title; abstract). Kaneda teaches “[t]he liquid skin cleanser composition…is suitable as… a face wash, a body soap, a hand soap and the like, and more preferably a face wash and a hand soap (pg. 6). Kaneda teaches the composition is filled into a foamer container which may be “any one as long as it mixes a certain amount of cleaning liquid with a certain amount of air and discharges it in the form of bubbles” (i.e. the liquid cleansing composition is a foam/mousse; pg. 6). Kaneda teaches inclusion of carboxymethyloxysuccinic acid (i.e. tricarballylic acid) as a chelating agent that may be used in an amount “from 0.01 to 1% by mass, and further 0.1 to 0.5% by mass” to improve foam elasticity (i.e. sequestering agent; pg. 5).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Yamamoto’s  topically applied cleanser by substituting Yamamoto’s generically taught cationic fenugreek with a cationic fenugreek having a weight average molecular weight between 50-3,000 KDa as suggested by Bassi’s teachings, substituting Yamamoto’s propylene glycol and/or 1,3-butylene glycol with 3 to 20% by weight 1,2-octanediol/caprylyl glycol as suggested by Fujii’s teachings, adding 0.01 to 2% by weight polyquaternium-55 as suggested by Fujii’s teachings and adding 0.01 to 1% by mass carboxymethyloxysuccinic acid/tricarballylic acid as suggested by Kaneda’s teachings because Yamamoto, Bassi, Fujii and Kaneda are drawn to topical personal care cleansers and it is obvious to apply a known technique to improve similar products (skin cleansers) in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use cationic fenugreek in a weight range that is recognized by the art as suitable for topical cleansing, reduce the sticky feeling while imparting a moist feeling through substitution of propylene glycol and/or 1,3-butylene glycol with 3 to 20% by weight 1,2-octanediol/caprylyl glycol, improve the skin cleanser’s foam elasticity by adding 0.01 to 1% carboxymethyloxysuccinic acid/tricarballylic acid, and improve the foam stability while reducing container clogging through inclusion of 0.01 to 2% polyquaternium-55 as suggested by the combined teachings of Bassi, Fujii and Kaneda.
With regard to the recited molecular weight range of the cationically modified polygalactomannan/fenugreek, and the amount of cationically modified fenugreek gum, at least one cosmetic ingredient/caprylyl glycol/1,2-octanediol and polyquaternium-55, the combined teachings of Yamamoto, Bassi, Fujii and Kaneda suggest these parameters that overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Bassi, Fujii and Kaneda as applied to claim 18 above, and further in view of Snyder (AU 20112241444; previously cited) and Alwattari (CA 2713263; previously cited).
With regard to claim 20, and the elected species, Yamamoto expresses a concern for skin feeling including squeak feeling, rinsability/creaking, creaminess and softness (pg. 2-4 & 6). Yamamoto, in their examples, teaches inclusion of polymers (pg. 4-5).
Neither Yamamoto, Bassi, Fujii nor Kaneda teach inclusion of polyimide-1.
In the same field of invention of skincare foams, Snyder teaches a stable foam which may include stabilizers; skin-conditioning agents such as emollients, humectants, miscellaneous, and occlusives; and skin protectants (abstract; [0035]; [0057]). Snyder teaches and embodies polyimide-1 (i.e. AquaFlex XL-30) to be a foam stabilizer for use in their invention ([0044] & [0045]). Snyder teaches “[i]n one embodiment, foam stabilizer is present in an amount of from about 0.005 to about 4 weight percent” of the composition [0046].
In the same field of invention of foams and mousses that are applied to the skin, Alwattari teaches polyimide-1 to be a film forming polymer/material (pg. 3, 8 & 10). Alwattari teaches the prior art recognized that “film forming polymers are said to provide improved lubricity and post-shave skin feel” (pg. 1). Alwattari teaches film forming materials that remain on the skin can impart an improved skin feel, providing a skin feel benefit (pg. 7 & 8). The film forming materials present in their invention also act as a second skin for the bubbles of the foam to limit bubble rupturing, providing a greater cushioning effect (pg. 7 & 8). Alwattari teaches inclusion of from about 0.6% wt% to about 2 wt% of film foaming materials in the foaming composition (pg. 8).
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to modified the foam/mousse skin cleanser suggested by the combined teachings of Yamamoto, Bassi, Fujii and Kaneda by adding from about 0.005 to about 4 weight percent polyimide-1 as suggested by the combined teachings of Snyder and Alwattari because Yamamoto, Bassi, Fujii, Kaneda, Snyder and Alwattari are drawn to topically applied foams/mousses and Snyder and Alwattari teach inclusion of polyimide-1 in foaming compositions to function as a foam stabilizer, providing foam cushion, and improving skin feel and lubricity.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because Yamamoto expresses a concern for skin feel with use with their foam composition and polyimide-1 stabilizes topical foams, providing cushioning to the foam, and leaves film on the skin which provides a skin feel benefit including lubricity.
With regard to the recited amount polyimide-1, the combined teachings of Yamamoto, Bassi, Fujii, Kaneda, Snyder and Alwattari suggest this reagent in an amount which overlaps or falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
In the traverse of the rejection of the claims under 35 USC 103(a) over Yamamoto and Bassi, Applicant argues a person of ordinary skill would not look to the teachings of Yamamoto and Bassi which are directed to cationized fenugreek gum to arrive at Applicant's currently claimed hair styling composition which comprises cassia guar and guar hydroxypropyl trimonium chloride as the cationically modified polygalactomannan (reply, pg. 9-12). Applicant argues the teachings of Fujii, Kaneda, Synder and Alwattari do not remedy this deficiency (reply, pg. 9-15 & 17-19). 
This is not persuasive.  Newly amended claims 1-6, 8, 10-17 & 21-36 are drawn to a hair styling composition comprising a “cationically modified polygalactomannan [that] is selected from the group consisting of cassia hydroxypropyl trimonium chloride, guar hydroxypropyl trimonium chloride and combinations thereof”. However, Applicant elected cationic fenugreek gum without traverse as the cationically modified polygalactomannan in the election filed on 16 March 2022. Fenugreek gum is independent and distinct from cassia gum and guar gum. Fenugreek gum does not contain any glucose subunits. Cassia gum contains 6.3-7.1% glucose units. Fenugreek gum contains a ratio of mannose to galactose of 1.2:1 while Cassia gum has a ratio of mannose to galactose in about 5:1. Guar gum has a 1:2 ratio.  Fenugreek gum has a higher rate of galactose substitution than other gums, giving it better cold water solubility and higher hydration than guar gum, but it is also less viscous. Guar gum has less water affinity. Claims 1-6, 8, 10-17 & 21-36 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 

	Applicant further argues Synder and Alwattari are not applicable prior art because Applicant’s inventive composition is a hair styling composition while Synder and Alwattari are directed to skin care compositions (reply, pg. 15-17).
This is not persuasive. The recitation of “A hair styling composition” is a statement of intended use in the preamble of the claim. When reading the preamble in the context of the entire claim, the recitation “a hair styling composition” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Nonetheless, Yamamoto teaches aerosol foams for topical cleansing of the hair and skin. Synder and Alwattari are also drawn to topically applied foams and teach inclusion of polyimide-1 in foams to stabilize the foam and provide a greater cushioning effect on skin.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619  

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619